Order filed October 26, 2016




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-16-00069-CR
                                 ____________

               MARCO ANTONIO MARTINEZ, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


               On Appeal from the Co Crim Ct at Law No 15
                          Harris County, Texas
                     Trial Court Cause No. 2032201

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit #1.

      The exhibit clerk of the Co Crim Ct at Law No 15 is directed to deliver to
the Clerk of this court the original of State’s Exhibit #1, on or before October 28,
2016. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibit #1, to the
clerk of the Co Crim Ct at Law No 15.



                                               PER CURIAM